NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SHARON L. YOUNGMAN,
Cloiman,t-Appellant, »
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee. ' `
2011-7139
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-2785, Chief Judge Bruce
E. Kaso1d.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves without op-
position for a 21~day extension of tin1e, until January 27 ,
2012, to file his response brief
Upon consideration thereof

YoUNc.MAN v. mm
IT ls 0RDERI;D THAT:
The motion is granted
2
FoR THE CoURT
DEC 2 9 2011 131 Jan H@rba1y
Date Jan Horba1y '
cc: Kenneth M. Carpenter, Esq
C1erk
Jac0b A. Schunk, Esq. FH.E
U.S. COURT OF h’*nPEALS FOR
321 ms FEnEreAL c1Rcurr
DEC 2 9 2011
JAN HORBALY
CLERK